Exhibit 10.11

 

 

[ex1-11img001.jpg]
1690 South Congress Ave., Suite 200
Delray Beach, FL 33445




LETTER AGREEMENT

 

August 28, 2012

 

Scott Silverman  

Chief Executive Officer

VeriTeQ Acquisition Corporation

1690 South Congress Avenue, Suite 200

Delray Beach, Florida 33445

 

Dear Mr. Silverman:

 

This letter agreement (“Letter Agreement”) is intended to summarize the
agreements between VeriTeQ Acquisition Corporation (“VTEQ”) and PositiveID
Corporation (“PSID”) entered into on or about the date of this Letter Agreement
and to memorialize other terms not included in those agreements. The parties
have mutually agreed to the following:

 

 

(a)

Effective August 28, 2012, PSID and VTEQ entered into an Asset Purchase
Agreement (“APA”) whereby PSID sold all of the intellectual property, including
patents and patents pending, supporting the Embedded Bio Sensor portfolio of
intellectual property.

 

 

(b)

Also effective August 28, 2012, PSID and VTEQ entered into a License Agreement
whereby PSID licensed from VTEQ all of the intellectual property, including, but
not limited to, patents and patents pending supporting PSID’s GlucoChip product
in the fields of blood glucose monitoring and diabetes management. Such license
is exclusive, perpetual, transferrable, worldwide and royalty free for the life
of all patents and patents pending.

 

 

(c)

Also effective August 28, 2012, PSID and VTEQ entered into a Second Amendment to
Shared Services Agreement. Subject to that amendment the shared services fee is
adjusted from $12,000 (twelve thousand and 00/100 dollars) per month to $5,000
(five thousand and 00/100 dollars) per month, effective September 1, 2012.

 

 

(d)

VTEQ commits that upon the closing of a financing (equity or debt) with gross
proceeds in excess of $1.5 million (one-million, five-hundred thousand and
00/100 dollars), that VTEQ will pay PSID for shared services and advances
through December 31, 2012. Such amount as of this date is $61,000. Additionally,
any advances pursuant to (e) below will also be paid at closing.

 

 

(e)

It is agreed that effective September 1, 2012 Sam Ambrose, Courtney Cady and
Mike Galinas will transfer to the VeriTeQ payroll. Any amounts paid by PSID for
services rendered after September 1, 2012 to any of the three will be reimbursed
by VeriTeQ at the closing of the financing referred to in (d) above.

 

561.805.8008 • www.positiveidcorp.com • OTCBB:PSID

 

--------------------------------------------------------------------------------

 

 

 

(f)

Also effective August 28, 2012, PSID and VTEQ entered into the First Amendment
to Security Agreement. Pursuant to said agreement, the assets sold in the APA
and the royalty payments required are now included in the Security Agreement.

 

 

(g)

VTEQ commits that upon the closing of a financing (equity or debt) with gross
proceeds in excess of $1.5 million (one-million, five-hundred thousand and
00/100 dollars), that VTEQ will pay PSID an interest and principal payment for
the purpose of reducing the outstanding amount subject to the Secured Promissory
Note dated January 11, 2012, between VTEQ and PSID. If said financing occurs on
or before September 30, 2012, the payment that shall be due on September 30,
2012, will be $47,205 (forty-seven thousand, two-hundred five and 00/100
dollars). Said payment will reduce the total amount due under the aforementioned
Secured Promissory Note to $160,000 (one-hundred sixty thousand and 00/100
dollars).

 

 

(h)

Pursuant to the Stock Purchase Agreement dated January 11, 2012 and as defined
in the APA, under the transferred agreement between Medical Components, Inc.
(“Medcomp”), and VTEQ, a 20% (twenty percent) royalty on all gross revenues
received by VTEQ from Medcomp shall be paid to PSID. The total cumulative
royalty payments from VTEQ to PSID as related to the Medcomp agreement shall not
exceed $600,000 (six-hundred thousand and 00/100 dollars) and upon reaching said
amount, all future royalty payments shall be terminated.

 


By signing this Letter Agreement, PSID and VTEQ agree to the terms above.

 

Sincerely,

 

 

/s/ William J. Caragol

William J. Caragol

Chief Executive Officer



Agreed and accepted as of August 28, 2012:

 

VeriTeQ Acquisition Corporation

 

 

 

 

By:  /s/ Scott R. Silverman

 

Scott R. Silverman

Chief Executive Officer